MEMORANDUM **
This appeal from the district court’s order denying appellant’s motion for a preliminary injunction comes to us for review under Ninth Circuit Rule 3-3. We have jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.
We express no view on the merits of the complaint. Our sole inquiry is whether the district court abused its discretion in denying preliminaiy injunction relief. See Guzman v. Shewry, 552 F.3d 941, 948 (9th Cir.2009). We conclude that the district court did not rely on an erroneous legal premise or abuse its discretion in concluding that appellant failed to demonstrate a likelihood of success as to its claim that Hawaiian Airlines unlawfully violated the Railway Labor Act, and in denying preliminary injunctive relief. See id. Accordingly, we affirm the district court’s order denying the preliminary injunction.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.